Filed 6/28/22 In re P.E. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re P.E. et al., Persons Coming                                B315595
 Under the Juvenile Court Law.                                    (Los Angeles County
                                                                  Super. Ct. No. DK23203;
                                                                  19CCJP04680)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 I.D. et al.,

           Defendants and Appellants,


       APPEAL from an order terminating parental rights
of the Superior Court of Los Angeles County, Jean M. Nelson,
Judge. Affirmed.
      Law Offices of Vincent W. Davis and Vincent W. Davis for
Defendant and Appellant Ianna D.
      Janelle B. Price, under appointment by the
Court of Appeal, for Defendant and Appellant Pr.E.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephen Watson, Deputy County
Counsel for Plaintiff and Respondent.
                     ____________________

      This dependency case commenced five years ago following
incidents of domestic violence. The current appeal involves the
termination of mother’s and father’s parental rights over their
daughter P.E. (born in August 2015), and son K.E. (born in
May 2018), who have been living together with their prospective
adoptive parents since July 2019. Both mother and father argue
that we should reverse the termination of their parental rights
because the Los Angeles County Department of Children and
Family Services (DCFS) failed to interview their extended family
members about Indian ancestry. We reject the argument because
the error was not prejudicial.
      We also reject mother’s argument that the juvenile court
erred in terminating her parental rights because the parental-
benefit exception to adoption applies. Substantial evidence
supports the juvenile court’s finding that mother did not
consistently visit the children, an essential element of the
parental-benefit exception. (In re Caden C. (2021) 11 Cal.5th
614, 629 (Caden C.).) We affirm the orders terminating mother’s
and father’s parental rights over P.E. and K.E.




                                  2
                         BACKGROUND1
       Prior to the current dependency proceedings, DCFS
received two referrals involving mother and father. In May 2016,
someone reported that father verbally abused mother and staff in
a doctor’s office. Mother acknowledged that “the father
constantly yells and screams in the presence of” P.E. but denied
any physical abuse. In June 2016, a neighbor reported that
mother had a swollen eye and mother’s lip was bleeding. Mother
explained that “she was walking backwards and fell forward and
injured herself.”
       In June 2017, at the commencement of the current
dependency proceedings, P.E. was 21 months old. K.E. was born
in May 2018, during the dependency proceedings.
       The current dependency proceedings commenced when
maternal grandmother reported that mother and father have a
history of domestic violence and mother returned home with
either one or two black eyes. Maternal grandmother also
reported that she had a restraining order against father.
       A text message on mother’s phone stated: “U the one who
s[a]t on [P.E.] while. CHocking me and u said udc both of us can
die.” In another message mother wrote father, “Ur sisters ur
mom ur dad my parents my job [P.E.] herself seen how uve
physically and mentally abused me.” DCFS reported that the
domestic violence injured mother causing a “contusion to her
right eye.” When asked by social workers, mother denied
domestic violence, stating that father accidently hit her with his



      1   We summarize only those facts relevant to the issues on
appeal.




                                    3
elbow. Mother admitted she left father 10 times, and each time
returned to their relationship.
       Father participated minimally in the dependency
proceedings. On February 11, 2018, an unidentified person shot
father in the head. After the shooting, DCFS had difficulty
locating father. In August 2019, father reported he was
homeless. DCFS reported that, in May 2020, father sent the
children’s prospective adoptive parents threatening messages.
In September 2020, father was arrested for criminal threats and
assault with a firearm. Father was incarcerated on
November 16, 2020 for an unspecified crime. Following his
incarceration, father told the social worker that he would not
participate in any future dependency court proceedings.2 In
July 2021, father was transferred from prison to a court-ordered
drug treatment program.

1.    Petitions and mother’s case plan
       The initial Welfare and Institutions Code3 section 300
petition identifying P.E. as a child within the jurisdiction of the
juvenile court, as later sustained, provided: Mother and father
have a history of engaging in violent altercations in P.E.’s

      2 Father has a criminal history dating back to 2010, when
he was convicted of remaining on posted property (property
posted against trespassing and loitering) in violation of Penal
Code section 555. Father also was convicted of reckless driving
(2012) and of driving with a suspended license (2012 and 2014).
Although father has numerous other arrests, including for
battery on a spouse or ex-spouse, the record does not identify any
additional convictions.
      3  Undesignated statutory citations are to the Welfare and
Institutions Code.




                                     4
presence. Father struck mother’s eye with his elbow, bruising
her eye. Mother allowed father to have unlimited contact with
P.E. Father’s violent conduct towards mother and mother’s
failure to protect P.E. places P.E. at risk of harm.
       On July 24, 2019, DCFS filed a petition identifying K.E.,
who was then 14 months old, as a child who comes within the
jurisdiction of the juvenile court. The petition alleged that
mother and father have a history of engaging in violent
altercations in P.E.’s presence. Father bruised mother’s eye, and
mother failed to protect P.E. Father’s conduct and mother’s
failure to protect placed K.E. at risk of harm. The juvenile court
sustained the petition.
       On September 23, 2019, the juvenile court sustained a
supplemental petition with respect to P.E. alleging that mother
failed to participate in a domestic violence support group and
individual counseling as ordered by the juvenile court and
mother’s failure to comply with those orders endangered the
children’s health.
       Mother’s initial case plan required mother to attend
domestic violence classes and parenting classes. In April 2018,
the juvenile court ordered mother to participate in counseling.

2.    Mother’s conduct during the dependency period
      In January 2018, mother lived with maternal grandmother.
DCFS reported that mother enrolled in court ordered services,
but only attended one class and otherwise has not complied with
court orders. Mother reported she had no contact with father. As
previously noted, K.E. was born in May 2018.
      In April 2018, DCFS reported that mother completed her
parenting class. Mother was attending domestic violence classes.




                                   5
Mother stopped and restarted her domestic violence classes
multiple times throughout the dependency period.
       In May 2019, DCFS reported that father and mother were
together in the laundry room in mother’s apartment complex.
Mother acknowledged that father visited the family home in
March and May 2019. She denied being in a relationship with
father.
       In September 2019, a social worker interviewed mother
who stated that she went to some, but not all of her domestic
violence classes and that she was on a wait list for individual
counseling. Mother stated that she was not in a relationship
with father. The director of the counseling center where mother
was attending programs indicated that mother had not
participated in classes for a year. Mother did not return calls
from the counseling center regarding individual counseling.
DCFS was concerned that P.E. reported she and K.E. sometimes
stayed with mother and father in a hotel. DCFS indicated
mother “minimizes the risk to herself and her children.”
       In November 2019, DCFS reported that mother had
attended two domestic violence classes since July of that year.
Mother recently applied for individual counseling but had not yet
received her counselor assignment. P.E. also represented that
mother and father spent time together with the children. P.E.
also reported that mother and father hit both children. P.E. told
her prospective adoptive parents that father hit mother on
mother’s back and hurt mother. On a second occasion, P.E.
reported that mother and father hit her.
       On November 4, 2019, the court ordered no further
reunification services for mother with respect to P.E.




                                   6
       In May 2020, DCFS reported that mother had stopped
communicating with social workers. Social workers’ review of
social media sites indicated that mother and father were
spending time together. DCFS concluded that the children were
at risk of harm from mother and father’s ongoing relationship.
       In September 2020, DCFS reported mother still was not
communicating with social workers. In February 2021, DCFS
stated mother sporadically spoke to the social worker but had not
completed her case plan.
       On December 2, 2020, the juvenile court terminated
mother’s reunification services with respect to K.E.

3.    Mother’s visits
         In July 2017, DCFS reported that paternal aunt S.E.
monitors mother’s visits and mother was appropriate and visited
“ ‘as frequently as possible.’ ” In July 2017, DCFS reported P.E.
was affectionate with mother, and mother was attuned to P.E.’s
needs.
        In January 2018, DCFS reported that P.E. “has a loving
and caring relationship with her parents during visits . . . .” She
“runs to her parents very excited to see them and she hugs and
kisses them.” Mother visited twice a week for two to three hours.
P.E. appeared to be bonded to mother and was excited to see
mother. In February 2018, DCFS reported that mother
consistently visited two times a week.
        In April 2018, the juvenile court returned P.E. to mother’s
custody.
        In July 2019, DCFS sought a removal order. The court
detained the children and ordered monitored visits for mother,
but did not specify the number of visits. DCFS indicated that




                                    7
mother had two or three visits a week for two to three hours per
visit.
       On August 18, 2019, mother arrived an hour late to her
visit. K.E. appeared happy to see mother. Mother was “loving
and affectionate” with the children throughout the visit.
       At the beginning of September 2019, DCFS reported that
mother was permitted two or three visits a week. On
September 5, 2019, mother missed her visit. DCFS reported that
mother’s visits with the children were located in DCFS offices
and she often arrived between 30 and 90 minutes late. P.E. was
upset when mother failed to show up for a visit and when her
visits with mother ended. During her visits, mother was
attentive to the children.
       In November 2019, DCFS reported that mother was
inconsistent with visits and frequently arrived late to her
scheduled visits. When mother visited, she was attentive and
engaged both children.
       In May 2020, DCFS reported that mother visited
consistently twice a week but consistently arrived late. On one
occasion, mother told P.E. that the detention was all her fault
and P.E. started to cry inconsolably. P.E.’s therapist later
disclosed that P.E. blames herself for the detention.
       In September 2020, DCFS reported that mother’s visits
were “sporadic.” Mother visited three times between May 10,
2020 and June 5, 2020. When she visited, she was usually late
and brought friends with her. P.E. told mother she missed her.
When asked by the foster parent, mother offered no explanation
why she had not visited the children in a month.




                                  8
       Mother visited seven times in October 2020 and six times
in November.4 The last time she brought a friend with her. She
visited five times in December 2020 (including three in-person
and two FaceTime calls) and four times in January 2021.
       In February 2021, DCFS reported that mother visited
“fairly regularly.” Mother was visiting once a week with a social
worker monitoring her visits. Although the foster parents
allowed mother to visit on weekends, she frequently chose not to
visit on the weekends. In April 2021, DCFS reported that mother
started scheduling weekend visits with the foster parents and
visited weekly on Tuesdays. Also in April 2021, DCFS reported
that “mother appears to have difficulty in engaging with both
children and often tells [P.E. ,] ‘Your little brother needs me.’ ”
DCFS reported that mother visited more consistently since father
was incarcerated.
       In July 2021, DCFS expressed concern that mother
routinely told the children that she was preparing their rooms
because she was regaining custody of them. Mother stopped
discussing custody with the children when social workers
threatened to stop her visits if those discussions continued.

4.    DCFS report in advance of the section 366.26
      permanent placement hearing
      With respect to P.E. in advance of the permanency
planning hearing, DCFS stated that the prospective adoptive
parents were able to meet all of P.E.’s needs. They treat her as
family and she “made a smooth transition into the home” where
she had been living for over a year. Since October 2020, mother

      4  Mother kept a log of her visits and indicates she visited
five times in November 2020.




                                    9
“made a greater effort to visit” P.E. DCFS reported that mother
visited once in January 2021, six times in February 2021,
six times in March 2021, and five times in April 2021.
       Mother had not reported attending any additional
programs. In a last minute information for the court, DCFS
reported that mother continued to visit on Tuesdays and
sometimes scheduled visits on the weekends.
       In the section 366.26 report for K.E., DCFS indicated that
K.E. has been in the foster home for almost two years and is
treated as a family member. DCFS stated that mother had
difficulty engaging both children during visits and often focused
on K.E.5

5.    The children’s placements
      Initially, P.E. was placed with paternal aunt S.E. Although
P.E. initially was sad and confused when she was removed from
mother’s custody, P.E. adjusted well to her aunt’s home. P.E.
“appeared securely attached to her aunt and they appeared to
have a loving relationship.”
      In April 2018, P.E. was returned to mother’s custody. She
lived with mother and her then newborn brother K.E. While
mother had custody of the children, she lived sometimes with
paternal aunt S.E. and sometimes with maternal grandmother.
During the time mother had custody of the children and lived
with maternal grandmother, the Los Angeles Police Department



      5 In a last minute information for the court in advance of a
September 15, 2021 hearing, DCFS indicated that although P.E.
thought she saw father with mother at a visit, mother explained
it was not father but her boyfriend.




                                   10
responded to several calls at maternal grandmother’s residence.
Twice father was present.
      In July 2019, P.E. and K.E. started living with their
prospective adoptive parents. DCFS reported that the
prospective adoptive parents “love and care for” K.E. and P.E.
and that K.E. developed a strong attachment to them. In
February 2021, DCFS reported the prospective adoptive parents
were loving and attentive. P.E. “has developed a strong
attachment and emotional bond with her current caregivers.”

6.    Mother’s requests for a bonding study
       Mother filed motions requesting the juvenile court appoint
an expert to evaluate her bond with P.E. and a separate motion
requesting the court appoint an expert to assess her bond with
K.E. In both motions mother argued that she could establish the
parental-benefit exception to termination of parental rights.
       In support of her request for a bonding study, mother
attached a log describing her visits. According to her, she visited
once in June 2020, five times in July 2020, five times in August
2020, four times in September 2020, six times in October 2020,
five times in November 2020, five times in December 2020, four
times in January 2021, twice in February 2021, three times in
March 2021, and twice in April 2021. Mother stated the children
were happy to spend time with her. According to mother, the
children wanted the visits to last longer, the children told her
how much they loved her, and she “showered them with love and
affection . . . .” Mother indicated, “They look forward to seeing
me again, both of my children always ask me when I’m going to
see them again. I assure them, mommy will always be here and I
will always spend time with my babies.”




                                   11
       At a hearing in July 2021 to assess mother’s request for a
bonding study, DCFS represented that since October 2020,
mother visited once a week with some additional phone calls.
The children’s counsel represented that prior to October 2020,
mother “was not consistent, and there were substantial periods of
time that she did not see [P.E.] or even have contact with [P.E.]
or the Department for quite some time.” Counsel for the
Department added that mother often brought other people to the
visits “which distract from the visits, especially given the fact
that it’s only two hours.” Mother’s counsel argued that although
mother had only one in-person weekly visit, mother had
additional video visits with the children. Mother’s counsel
requested a bonding study, which the juvenile court denied.
       The court explained its reasoning for denying the bonding
study as follows: “Mother is just having weekly visits with some
electronic visits that are nice visits. But it’s the usual loving
bond we see between a parent and child, but it doesn’t go beyond
anything than just these weekly fun visits that are fun for the
children.” The court stated, “[A]lthough mother is consistent
now, she went through a long period of not being consistent,
going for . . . almost a whole month this time last year without
seeing the child in person . . . .”

7.   Hearing and permanent placement orders
      No witness testified at the hearing to determine the
children’s permanent placement. The children’s counsel argued
that the court should terminate parental rights. Counsel argued,
“The children need permanency at this point and there are no
exceptions to adoption that apply, so I’m asking the court to
terminate parental rights today.” Mother’s counsel objected to
the termination of parental rights but did not specifically argue



                                  12
the parental-benefit exception. Father’s counsel objected to the
termination of parental rights based on mother’s bond with the
children. The court allowed mother to address the court and
mother indicated she was “a really good mom” and had a strong
bond with her children.
       The juvenile court found mother did not maintain regular
visitation with P.E. or K.E. and had not established a bond with
them. The court stated, “For a long period of time, they [mother’s
visits] were sporadic.” The court found that any benefit accruing
by continuing the relationship with mother is outweighed by the
permanency of adoption.
       The court terminated mother’s and father’s parental rights
over P.E. and K.E.

                          DISCUSSION
       We first discuss mother’s and father’s arguments that
social workers erred in failing to interview mother’s and father’s
extended family members about Indian ancestry. We then turn
to mother’s argument that the juvenile court should not have
terminated parental rights because the parental-benefit
exception precluded such termination.

A.    The Error in Failing to Interview Extended Family
      Members about Indian Ancestry Was Not Prejudicial
       “ ‘Congress enacted ICWA [Indian Child Welfare Act of
1978; 25 U.S.C. § 1901 et seq.]) to further the federal policy
“ ‘that, where possible, an Indian child should remain in the
Indian community . . . .’ ” [Citation.]’ [Citation.] [¶] ICWA
imposes notice requirements that are, at their heart, as much
about effectuating the rights of Indian tribes as they are about
the rights of the litigants already in a dependency case. The




                                   13
purpose of ICWA notice requirements is to enable ‘a
determination’ of whether the child is an Indian child, such that
an Indian tribe can exercise its ability to intervene in the
proceeding (or assume jurisdiction) if so. [Citation.] ICWA thus
requires notice to Indian tribes ‘in any involuntary proceeding in
state court to place a child in foster care or to terminate parental
rights “where the court knows or has reason to know that an
Indian child is involved.” ’ [Citations.]” (In re Benjamin M.
(2021) 70 Cal.App.5th 735, 740–741 (Benjamin M.).) “Because it
typically is not self-evident whether a child is an Indian child,
both federal and state law mandate certain inquiries to be made
in each case. These requirements are sometimes collectively
referred to as the duty of initial inquiry.” (Id. at p. 741.)
       Mother and father argue that DCFS failed to discharge its
duty of initial inquiry of the children’s Indian ancestry. More
specifically, they argue social workers should have interviewed
extended family members about the children’s potential Indian
ancestry. Mother and father argue this error was prejudicial
because “there were multiple family members, both paternal and
maternal, with whom DCFS had contact on a regular basis and
throughout the life of the case. No inquiry was done of any of the
relatives or extended family members with the exception of the
trial court’s inquiry of [paternal aunt] at the very first hearing for
P.E.” We first provide additional background and then turn to
parents’ arguments.

      1.    Background
      DCFS reported, and it is undisputed that P.E. is of Filipino
and Nigerian descent. It also is undisputed that P.E. and K.E.
share the same parents. Mother reported that she was born in
the Philippines and has an older half brother. Mother moved to



                                     14
the United States in 2007. Maternal grandmother reported that
mother moved to the United States when she was 13 and before
that, the family lived in the Philippines. Maternal grandfather
abandoned the family while they still lived in the Philippines.
Maternal grandmother remarried and lived with stepmaternal
grandfather.
       On June 5, 2017, a social worker asked mother about
Indian ancestry and based on mother’s responses, which are not
documented, concluded that ICWA does not apply.
       On June 7, 2017, mother completed a parental notification
of Indian status form indicating, “I have no Indian ancestry as far
as I know.”
       On June 7, 2017, at the detention hearing, the juvenile
court asked paternal aunt S.E. if father had any American Indian
ancestry. Paternal aunt answered negatively. The court
indicated mother’s ICWA form showed she had no Indian
ancestry as far as she knew. The court told mother if she learned
anything indicated they may have Indian ancestry to inform the
court.
       On January 18, 2018, father filed a parental notification of
Indian status form indicating, “I have no Indian ancestry as far
as I know.” The court found no ICWA as to father.
       On July 24, 2019, the social worker completed an Indian
child inquiry attachment form indicating that she made an
inquiry as to K.E. and he had no known Indian ancestry. The
form indicates the social worker spoke to both maternal
grandmother and to paternal grandfather.
       Mother filed another parental notification of Indian status
on July 25, 2019 indicating, “I have no Indian ancestry as far as I
know.”




                                   15
       During the course of the dependency proceedings, social
workers spoke to paternal grandmother, two paternal aunts
(including S.E.), and a paternal uncle. There is no indication that
social workers asked these extended family members about
mother’s or father’s Indian heritage.

      2.    The error in failing to interview extended
            family members was not prejudicial
      DCFS erred in failing to interview extended family
members about Indian descent. (In re Darian R. (2022)
75 Cal.App.5th 502, 507 (Darian R.); § 224.2, subd. (b)6 .) It is
undisputed that social workers interacted with several extended
family members without inquiring as to possible Indian ancestry.
Specifically, social workers did not contact mother’s half brother,
and did not question paternal aunts, a paternal uncle, or paternal
grandmother about Indian ancestry. Respondent does not
challenge the assertion that social workers should have asked
these extended family members about Indian ancestry. The
remaining question is whether the error—a violation of state
law—was prejudicial. (Benjamin M., supra, 70 Cal.App.5th at


      6  Section 224.2, subdivision (b) provides: “If a child is
placed into the temporary custody of a county welfare
department pursuant to Section 306 or county probation
department pursuant to Section 307, the county welfare
department or county probation department has a duty to inquire
whether that child is an Indian child. Inquiry includes, but is not
limited to, asking the child, parents, legal guardian, Indian
custodian, extended family members, others who have an interest
in the child, and the party reporting child abuse or neglect,
whether the child is, or may be, an Indian child and where the
child, the parents, or Indian custodian is domiciled.”




                                   16
p. 742 [error in completing initial duty of inquiry involves only
state law].)
       Benjamin M. explains that in the context of the failure to
conduct an initial ICWA inquiry, prejudice results “where the
record demonstrates that the agency has not only failed in its
duty of initial inquiry, but where the record indicates that there
was readily obtainable information that was likely to bear
meaningfully upon whether the child is an Indian child.”
(Benjamin M., supra, 70 Cal.App.5th at p. 744.) Benjamin M.
further held: “Under this approach, we required continued
inquiry where the probability of obtaining meaningful
information is reasonable in the context of ICWA.” (Ibid.)
       Applying that test, the Benjamin M. court found prejudice
where Benjamin’s father did not participate in the proceedings.
(Benjamin M., supra, 70 Cal.App.5th at p. 740.) Social workers
spoke to father’s brother but did not ask him whether he had
Indian ancestry. (Ibid.) Further, it was unclear whether the
mother could contact the father to ask father about his Indian
ancestry. (Id. at p. 743, fn. 5.) Ultimately, the appellate court
concluded that father’s brother’s knowledge of his Indian status
would be suggestive of father’s status and if interviewed “his
answer is likely to bear meaningfully on the determination at
issue about his brother.” (Id. at p. 745.)
       Although other courts apply different tests to evaluate
prejudice,7 this court has followed Benjamin M. because it


      7  Courts have adopted different approaches to assess
prejudice when social workers fail in their initial duty of inquiry
to interview extended family members about Indian descent.
(See In re A.R. (2022) 77 Cal.App.5th 197, 207 [“a rule requiring
reversal in all cases where ICWA requirements have been



                                    17
reconciles the state harmless error rule requiring a showing of
prejudice for reversal with the state statutory scheme requiring
social services agencies to gather information. (Benjamin M.,
supra, 70 Cal.App.5th at pp. 742–744.) A rule that requires
reversal of a juvenile court’s order in all cases in which the
agency failed to interview all extended family members is
inconsistent with the state harmless error rule. (Id. at p. 743.) A
rule that requires a parent demonstrate he or she has Indian
ancestry to demonstrate prejudice is inconsistent with the
requirement that the agency investigate because it “would
effectively impose a duty on that parent to search for evidence
that the Legislature has imposed on only the agency.” (Ibid.; see
also In re A.C. (2022) 75 Cal.App.5th 1009, 1011 [rejecting rule
that would require finding of no prejudice unless the parent
“makes a proffer that interviewing extended family members
would yield information about potential Indian ancestry”].)
       Following Benjamin M., in Darian R., we rejected mother’s
argument that the failure to ask maternal aunt and maternal


ignored is consistent with the recognition that parents are
effectively acting as ‘surrogate[s]’ for the interests of Native
American tribes when raising this issue on appeal”]; In re
Antonio R. (2022) 76 Cal.App.5th 421, 435 [where DCFS fails to
discharge initial duty of inquiry “the error is in most
circumstances” prejudicial]; In re J.C. (2022) 77 Cal.App.5th 70,
80 [where “Department’s failure to conduct an adequate inquiry
makes it impossible for the parent to show prejudice, we must
remand for a proper inquiry”]; In re H.V. (2022) 75 Cal.App.5th
433, 438 [“[O]n this record, which demonstrates that the
Department failed to discharge its first-step inquiry duty, we
conclude that mother’s claim of ICWA error was prejudicial and
reversible.”].)




                                   18
grandfather about Indian ancestry was prejudicial. (Darian R.,
supra, 75 Cal.App.5th at pp. 509–510.) In contrast to Benjamin
M., the mother in Darian R. was not challenging the failure to
interview a family member she did not know, but was challenging
the failure to interview family members she knew and lived with
over the course of the dependency proceedings. (Id. at p. 510.)
Also, the juvenile court had made a prior finding that ICWA
did not apply to two of the three children, and it was undisputed
all three children shared the same ancestry. (Ibid.) Additionally,
the mother was under court order since 2019 to continue to
provide relevant information concerning ICWA and provided no
such information even though she communicated with and lived
with her extended family. (Ibid.)
       Similarly, in In re S.S. (2022) 75 Cal.App.5th 575, 582, we
found no prejudice where social workers failed to interview
maternal grandmother when the maternal grandmother had an
incentive to reveal Indian ancestry during her participation in
the dependency proceedings when she sought custody of her
granddaughter. Also applying the Benjamin M. test, we found
prejudice in In re A.C., supra, 75 Cal.App.5th 1009, where DCFS
interviewed no extended family members and the juvenile court
relied exclusively on the parents’ ICWA forms. (Id. at p. 1017.)
We explained: The failure to conduct “any inquiry” of extended
family members was prejudicial where mother may not know her
biological relatives and the detention report indicated that the
child may be an Indian child. (Id. at p. 1016.)
       Turning to this case, “it was obvious that additional
information would not have been meaningful to the inquiry.”
(Benjamin M., supra, 70 Cal.App.5th at p. 743.) With respect to
mother, she participated in the proceedings and denied having




                                  19
Indian ancestry. The parents were of Filipino or Nigerian
descent. Social workers also interviewed maternal grandmother
who confirmed that the family did not have Indian ancestry.
Together, mother and maternal grandmother’s consistent denials
of Indian ancestry provides a reliable basis for the juvenile court
to conclude that the children did not have Indian ancestry on
their maternal side. Mother’s and father’s argument that social
workers also should have interviewed maternal step grandfather,
with whom they had regular contact, is not persuasive because he
does not fall within the definition of extended family under
ICWA. “Under ICWA, the term ‘extended family member’ is
‘defined by the law or custom of the Indian child’s tribe or, in the
absence of such law or custom, shall be a person who has reached
the age of eighteen and who is the Indian child’s grandparent,
aunt or uncle, brother or sister, brother-in-law or sister-in-law,
niece or nephew, first or second cousin or stepparent.’ [Citation.]”
(Darian R., supra, 75 Cal.App.5th at p. 507.)
       It is speculative to assert that interviewing additional
paternal relatives would have yielded meaningful information.
Father, paternal aunt S.E., and paternal grandfather all denied
the family had Indian ancestry. Father filed a form denying any
Indian ancestry. Father’s sister, who was present at the
detention hearing, denied any Indian ancestry when the juvenile
court inquired. Paternal grandfather also denied Indian ancestry
when a social worker questioned him. Although father stated
that his denial of Indian ancestry concerned only P.E., it is
undisputed that K.E. shared the same parents and therefore the
same ancestry.
       Thus, with respect to both parents, the record shows that
mother, father, and their extended family members all denied




                                   20
Indian ancestry. In finding that ICWA did not apply, the juvenile
court had substantially more information available than in In re
A.C. where the court relied exclusively on the forms the parents
had completed and there was a reference to Indian ancestry in
one of the detention reports. Even though social workers should
have interviewed additional extended family members with
whom they had contact, the record does not show that
interviewing them would have yielded meaningful information
about Indian ancestry.

B.    Substantial Evidence Supports the Juvenile Court’s
      Determination that the Parental-Benefit Exception
      Does Not Apply
       The juvenile court found that the parental-benefit
exception to the termination of parental rights did not apply.
Among other reasons, the juvenile court concluded that for “a
long period of time, [mother’s visits] were sporadic.” Mother
argues that the juvenile court should not have terminated
parental rights because the parental-benefit exception precludes
such termination.8 On appeal, mother describes her visits as
“fairly regular” and argues that the children are deeply bonded to
her.




      8  The issue is not forfeited, as respondent argues. Mother
raised the parental-benefit exception in the context of her request
for a bonding study, father raised it at the section 366.26 hearing,
and the juvenile court expressly considered it prior to
terminating mother’s parental rights. This is not a case where
the issue is raised for the first time on appeal as respondent
asserts.




                                   21
       In Caden C., supra, 11 Cal.5th 614, our Supreme Court
recently considered the parental-benefit exception to the
termination of parental rights. A parent must prove three
elements to establish this exception: “(1) regular visitation and
contact, and (2) a relationship, the continuation of which would
benefit the child such that (3) the termination of parental rights
would be detrimental to the child.” (Id. at p. 631, italics omitted.)
“The first element—regular visitation and contact—is
straightforward. The question is just whether ‘parents visit
consistently,’ taking into account ‘the extent permitted by court
orders.’ [Citation.]” (Id. at p. 632.) Caden C. instructs that we
review the juvenile courts finding on this element of the
exception for substantial evidence. (Id. at p. 639.)
       Substantial evidence supported the juvenile court’s
conclusion that mother’s visits were sporadic. After social
workers removed P.E. from mother’s custody a second time and
also removed K.E. from mother’s custody, mother stopped
communicating with social workers and visited the children only
sporadically. Beginning in September 2019, mother started
missing visits and arriving late to those visits she attended. P.E.
noticed mother’s inconsistency, and even told mother she missed
the visits. In September 2020, DCFS described mother’s visits as
“sporadic.” When asked by the foster parent, mother offered no
explanation why she had not visited the children in a month.
Mother also never explained why she brought friends to her visits
instead of directing all her attention to her children.
       In February 2021, DCFS reported that mother visited
“fairly regularly.” Mother was visiting once a week with a social
worker monitoring her visits. Yet, mother did not maximize the
time allowed as she frequently chose not to visit on the weekends.




                                    22
According to mother’s own visitation log she did not take
advantage of all of the visitation offered to her.9 Even if mother’s
description of her visits as “fairly regular” is correct, the statute
requires “regular visitation” as the first prerequisite to showing
the parental-benefit exception to the termination of parental
rights. (Caden C., supra, 11 Cal.5th at p. 631.)
      Because substantial evidence supported the juvenile court’s
finding on the first element of the parental-benefit exception, we
need not consider the remaining elements. Mother and father
each argue that if this court reverses as to one it must reverse as
to the other. This argument is moot as neither party has
demonstrated that the juvenile court erred in terminating
parental rights. Mother seeks to join in any argument by father
that inures to her benefit but father made no argument inuring
to her benefit.




      9  As previously noted, mother documented one visit in
June 2020, five in July 2020, five in August 2020, four in
September 2020, six in October 2020, five in November 2020, five
in December 2020, four in January 2021, two in February 2021,
three in March 2021, and two in April 2021.




                                    23
                          DISPOSITION
      The orders terminating mother’s and father’s parental
rights over P.E. and K.E. are affirmed.
      NOT TO BE PUBLISHED.


                                           BENDIX, Acting P. J.


We concur:




             CHANEY, J.




             MORI, J.*




      * Judge of the Los Angeles County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                   24